Cooley, J.
It appeal’s by the finding of facts that the partnership of which plaintiff is the survivor was lawfully assessable in the city for personal property for the year 1879, and that there was no want of jurisdiction in the comptroller in the assessment which he made. The question, then, resolves itself into this: whether the assessment was excessive. - This is not a question for the courts to try: the statute has provided a board of review to which appeals may be taken, and has declared that its decision shall be final. Local Acts 1875, p. 295.
*121Tlie plaintiff contends tliat inasmuch as the partners were not residents of the city they were not bound to take notice 'of any assessment made against them there, or to appeal from it if they deemed it unjust. This would be true if there were no jurisdiction to assess a personal tax against them there. Bemis v. Boston 14 Allen 366; Fairbanks v. Kittredge 24 Vt. 9; Charlestown v. County Com’rs 109 Mass. 270; Judkins v. Reed 48 Me. 386; McCoy v. Anderson 47 Mich. 502.
But this, we have seen, was not the case. The partnership had a place of business within the city, and personal property there which confessedly was taxable. Nothing more was necessary to render legal the assessment actually made. No fraud is charged against the comptroller, and it affirmatively appears, though the fact is not legally important, that the partnership was not assessed elsewhere for such of its personalty as wai-j within the city.
The defendant is entitled to judgment on the finding with costs of both courts.
The other Justices concurred.